ON REHEARING
We granted partial rehearing because of the possibility of establishing a separate value on the privileged articles. We are convinced that it is not possible to establish either the value of the articles or the price that they may have brought at the judicial sale.
Accordingly, we now reinstate and approve our original decision. At the same time we offer clarification of a particular portion of our opinion. In our discussion of the timeliness of filing the intervention just prior to the judicial sale, we stated:
“Because of the late filing, it was impossible to order separate appraisement or sale without enjoining the impending sale.” We do not say that an intervenor is or was required to enjoin the sale in order to get separate appraisement. We simply say that an appraisement could not be made in the time (one-half hour) between filing this intervention and the scheduled time of sale.